Citation Nr: 1139561	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  09-19 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent, as of December 1, 2009, for service-connected residuals of a total right knee replacement, previously diagnosed as chondromalacia of the right patella with degenerative joint disease.

2.  Entitlement to an evaluation in excess of 30 percent, as of August 1, 2008, for service-connected residuals of a total left knee replacement, previously diagnosed as chondromalacia of the left patella with degenerative joint disease.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to April 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by which the RO denied entitlement to increased ratings for the Veteran's service-connected bilateral knee disabilities.  Ultimately, increased ratings of 20 percent were assigned by the Board to the right and left knee disabilities effective April 7, 2008, and June 11, 2007, respectively.  Following surgical procedures performed on each knee, 100 percent convalescent ratings were assigned, and 30 percent evaluations were assigned to each knee at the conclusion of each such convalescent period.  The Board must now determine whether ratings in excess of 30 percent are warranted effective as expressed in the Issues section above.

The issues herein were remanded to the RO in December 2010 for further development of the evidence, which has been accomplished.


FINDINGS OF FACT

1.  Effective as of December 1, 2009, the service-connected residuals of a total right knee replacement have been manifested by no more than moderate to severe symptomatology with a major impact upon the activities of daily living to include driving.  

2.  Effective August 1, 2008, the service-connected residuals of a total left knee replacement have been manifested by no more than mild to severe symptomatology with a major impact upon the activities of daily living to include driving.  




CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation of 60 percent, but no higher, for the Veteran's service-connected residuals of a total right knee replacement have been met effective December 1, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5055 (2011).

2.  The criteria for entitlement to a disability evaluation of 60 percent, but no higher, for the Veteran's service-connected residuals of a total left knee replacement have been met effective August 1, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5055 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA duty to notify was satisfied by way of a letter sent to the Veteran in March 2005 that fully addressed all three notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Notice provided in March 2006 addressed the rating criteria and the effective date provisions that are pertinent to the Veteran's claims.  Any defect as to the timing of this notice was cured because the RO readjudicated the claim on several occasions to include in the May 2009 supplemental statement of the case.  Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing fully compliant notification and re-adjudicating the claim in the form of a statement of the case to cure timing of notification defect). 

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The record contains the service treatment records and VA clinical records.  The Veteran was afforded numerous VA medical examinations in furtherance of his claims.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Discussion

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Court held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

Right knee

The Veteran's service-connected residuals of a total right knee replacement have been rated 30 percent disabling effective December 1, 2009, by the RO under the provisions of Diagnostic Code 5055.  38 C.F.R. § 4.71a.

Diagnostic Code 5055 pertains to knee replacement (prosthesis).  38 C.F.R. § 4.71a.  Under Diagnostic Code 5055.  Under Diagnostic Code 5055, following the prosthetic replacement of a knee joint, a 100 percent rating will be assigned for one year.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  Thereafter, a 60 percent rating is warranted if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Id.  With intermediate degrees of residual weakness, pain or limitation of motion, the disability is to be rated by analogy to Diagnostic Codes 5256 (ankylosis of the knee), 5261 (limitation of extension) or 5262 (impairment of the tibia and fibula).  Diagnostic Code 5055 provides that the minimum rating for a knee replacement is 30 percent.  Id.

The Veteran underwent a total right knee replacement in April 2008.  

On May 2009 VA examination of the joints, the Veteran complained of post-surgical swelling and pain.  The Veteran denied giving way, instability, and weakness.  He reported pain, stiffness, incoordination, and decreased speed of joint motion.  There were no episodes of dislocation or subluxation.  There were no episodes of locking or effusion.  The Veteran did, however, have symptoms of inflammation, and moderate flare-ups occurred weekly.  During flare-ups, he could not mow the lawn.  The Veteran was able to stand 15 to 30 minutes before the onset of pain.  He was able to walk between one quarter of a mile and a mile.  The Veteran used a cane intermittently.  There was evidence of crepitus, and there was mild right knee weakness.  Right knee flexion was from 10 to 104 degrees.  Extension was normal but limited by 10 degrees.  Fatigue, caused by repetitive use reduced right knee range of motion, and range of motion was from 15 to 97 degrees.  An X-ray study of the right knee revealed mild degenerative joint disease with patellar osteophytosis.  The Veteran indicated that he was not working secondary to bilateral knee surgeries.  He was a hard hat driver.  The examiner diagnosed residuals of right total knee replacement.  As to impact upon usual daily activities, the examiner opined that chores, shopping, and exercise were moderately impacted and that recreation and travel were mildly affected.  Bathing, dressing, toileting, grooming, and driving were not impacted.  

On February 2011 VA orthopedic examination, the Veteran reported that since the last VA examination detailed above, he did not know whether the right knee was improving or worsening.  He complained of stiffness and pain and used analgesics regularly.  The Veteran's symptomatology included giving way, instability, pain, crepitus, stiffness, weakness, incoordination, decreased speed of joint motion, inflammation, and weekly moderate to severe flare-ups lasting several hours.  During flare-ups, the Veteran could not walk or stand for prolonged periods.  Right knee range of motion was from 15 to 95 degrees.  There was pain on motion.  An X-ray study revealed a stable total right knee arthroplasty.  The Veteran was currently employed as a truck driver on a part-time basis.  He lost six to eight weeks of work during the previous 12 months due to right knee pain and lack of mobility.  The examiner diagnosed residuals of a total right knee replacement.  The examiner opined that the right knee disability had a "significant" impact upon employment as evidenced by his absenteeism.  Moreover, the examiner indicated that chores, shopping, and exercise were severely limited due to the Veteran's right knee disability.  The disability prevented participation in sports.  Recreation, travel, bathing, dressing, and driving were moderately limited due to the right knee disability.  Feeding, toileting, and grooming were only mildly limited.

When considering the Veteran's disability picture during the relevant time frame, the Board is of the opinion that a 60 percent evaluation is warranted under Diagnostic Code 5055.  38 C.F.R. § 4.71a.  In assigning a 60 percent evaluation, the Board has considered the impact of the Veteran's right knee disability upon employment, pain, weakness, limitation of motion, fatigability, giving way, instability, stiffness, incoordination, decreased speed of joint motion, inflammation, and weekly moderate to severe flare-ups.  The Board has also considered the fact that many activities of daily living to include driving, upon which the Veteran's profession depends, are either moderately or severely limited due to the service-connected right knee disability.  Since the February 2011 VA examination report is the only comprehensive right knee examination during the period in question and because it is uncertain when increases in disability took place, the 60 percent evaluation is assigned for the entire period in question.  Hart, supra; See also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, Gilbert, supra.  

The Board has considered other provisions in the Rating Schedule pertaining to disabilities of the knee, but there is no provision that would provide for a rating in excess of 60 percent for the Veteran's service-connected right knee disability.

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 (2011) allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 (2011) provides that consideration also be given to weakened movement, excess fatigability and incoordination.  To the extent that the foregoing manifestations are present, they have been taken into account in the assignment of the increased 60 percent evaluation.

The Board finds that a claim for a TDIU is not raised by the record.  Specifically, in May 2009, the Veteran stated he was not currently working but did not state that he was incapable of maintaining gainful employment as further evidenced in February 2011, at which time he stated that he was employed as a truck driver on a part-time basis.  Therefore, the Board finds that no further consideration of a TDIU is warranted.  Rice, supra.

In this case, an extraschedular rating need not be considered.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that that the available scheduler evaluation for the service-connected residuals of a total right knee replacement is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's residuals of a right knee replacement with the established criteria found in the rating schedule for disabilities of the knee shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  For this reason, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore adequate.  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant an even more favorable decision.

Left knee

The Veteran's service-connected residuals of a total left knee replacement have been rated 30 percent disabling effective August 1, 2008, by the RO under the provisions of Diagnostic Code 5055.

Diagnostic Code 5055 pertains to knee replacement (prosthesis).  38 C.F.R. § 4.71a.  Under Diagnostic Code 5055.  Under Diagnostic Code 5055, following the prosthetic replacement of a knee joint, a 100 percent rating will be assigned for one year.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  Thereafter, a 60 percent rating is warranted if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Id.  With intermediate degrees of residual weakness, pain or limitation of motion, the disability is to be rated by analogy to Diagnostic Codes 5256 (ankylosis of the knee), 5261 (limitation of extension) or 5262 (impairment of the tibia and fibula).  Diagnostic Code 5055 provides that the minimum rating for a knee replacement is 30 percent.  Id.

In June 2007, the Veteran underwent a total left knee replacement.  

On May 2009 VA orthopedic examination, the Veteran reported intermittent left knee pain.  The Veteran denied instability, weakness, and giving way, but he reported stiffness, incoordination, and decreased speed of joint motion.  There was no dislocation and no subluxation.  There were no episodes of locking.  There was no effusion.  The examiner did note inflammation and moderate weekly flare-ups.  During flare-ups, the Veteran could not cut the grass.  The Veteran was able to stand for 15 to 30 minutes before the onset of left knee pain.  He could walk between one quarter of a mile and one mile.  He used a cane on occasion.  The examiner observed that gait was normal.  There was crepitus.  Left knee range of motion was from 10 to 95 degrees.  There was no ankylosis.  The Veteran reported that he was not currently employed in his usual profession.  He was a hard hat driver.  He stopped working in November 2006 due to impending bilateral knee replacements.  The examiner diagnosed residuals of a total left knee replacement.  The examiner estimated that chores, shopping, and exercise were moderately impacted and that recreation and travel were mildly affected by the service-connected left knee disability.  Bathing, dressing, toileting, grooming, and driving were not impacted.  

On February 2011 VA orthopedic examination, the Veteran indicated that his disability was progressively worsening, and that he used analgesics regularly.  There was left knee instability, giving way, pain, stiffness, weakness, incoordination, decreased speed of joint motion, and swelling.  There was no subluxation or dislocation.  There was no locking or effusion.  There were weekly mild to severe flare-ups that lasted a day or two.  During flare-ups, the Veteran could not walk or stand for prolonged periods.  Indeed, he could stand only a few minutes and walk no more than a few yards.  He used a cane and a brace often.  The Veteran's gait was antalgic.  The examiner noted bony joint enlargement, crepitus, edema, instability, abnormal motion, and moderate weakness.  Left knee range of motion, was from 10 to 100 degrees with pain.  After repetitive motion, left knee range of motion was from 10 to 95 degrees.  An X-ray study revealed a stable left knee arthroplasty.  The Veteran was employed on a part-time basis as a truck driver and missed six to eight weeks of work during the previous year due to his knees.  The examiner diagnosed residuals of a left total knee replacement and opined that the disability had "significant effects" upon the Veteran's employment due to increased absenteeism.  The examiner remarked that chores, shopping, and exercise were severely limited due to the Veteran's left knee disability.  The disability prevented participation in sports.  Recreation, travel, bathing, dressing, and driving were moderately limited due to the left knee disability.  Feeding, toileting, and grooming were only mildly restricted.

When considering the Veteran's disability picture during the relevant timeframe, the Board is of the opinion that a 60 percent evaluation is warranted under Diagnostic Code 5055.  38 C.F.R. § 4.71a.  In assigning a 60 percent evaluation, the Board has considered the impact of the Veteran's left knee disability upon employment, pain, weakness, limitation of motion, fatigability, giving way, instability, stiffness, incoordination, decreased speed of joint motion, inflammation, and weekly flare-ups.  The Board has also considered the fact that many activities of daily living to include driving a truck, upon which the Veteran's profession depends, are either moderately or severely limited due to the service-connected left knee disability.  The Board is cognizant of the fact that the Veteran's left knee disability picture appears to have worsened somewhat in the interval between the two VA examinations detailed above.  However, as the service-connected left knee disability has had an adverse influence upon his occupational activities throughout the appeals period, the 60 percent evaluation is assigned for the entire period in question.  Hart, supra.  The Board indeed notes that the intent of the Rating Schedule is to compensate veterans for average impairment in earning capacity.  38 C.F.R. § 4.1 (2011).

The Board has considered other provisions in the Rating Schedule pertaining to disabilities of the knee, but there is no provision that would provide for a rating in excess of 60 percent for the Veteran's service-connected left knee disability.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca, supra.  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, and incoordination.  To the extent that the foregoing manifestations are present, they have been taken into account in the assignment of an increased 60 percent evaluation.

The Board finds that a claim for a TDIU is not raised by the record.  Specifically, as was noted previously, the evidence of record fails to show that the Veteran is unemployable.  Therefore, the Board finds that no further consideration of a TDIU is warranted.  Rice, supra.

In this case, an extraschedular rating need not be considered.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that that the available scheduler evaluation for the service-connected residuals of a total left knee replacement is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's residuals of a left knee replacement with the established criteria found in the rating schedule for disabilities of the knee shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  For this reason, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore adequate.  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant an even more favorable decision.












ORDER

A 60 percent evaluation for the Veteran's service-connected residuals of a total right knee replacement is granted effective December 1, 2009, subject to the law and regulations governing the payment of veterans' benefits.

A 60 percent evaluation for the Veteran's service-connected residuals of a total left knee replacement is granted effective August 1, 2008, subject to the law and regulations governing the payment of veterans' benefits.




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


